COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                 NO. 02-14-00077-CV


Brandon Kyle Sherrill                       §    From the 233rd District Court

                                            §    of Tarrant County (233-542854-13)
v.
                                            §    February 12, 2015

Toni Ann Sherrill                           §    Opinion by Justice Walker



                        JUDGMENT ON REHEARING

      After reviewing Appellant Brandon Kyle Sherrill’s motion for rehearing, we

grant the motion. We withdraw our October 30, 2014 opinion and judgment and

substitute the following.

      This court has again considered the record on appeal in this case and

holds that there was error in part of the trial court’s judgment. It is ordered that

the judgment of the trial court is affirmed in part and reversed in part. We affirm

that portion of the trial court’s judgment granting the divorce. We reverse that

portion of the trial court’s judgment on the division of property and remand this

case to the trial court for a new trial on the division of property.

      It is further ordered that all parties shall bear their own costs of this appeal,

for which let execution issue.
SECOND DISTRICT COURT OF APPEALS


By _/s/ Sue Walker___________________
   Justice Sue Walker